Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from benefits effective February 20, 1967 on the ground of unavailability for employment (Labor Law, § 591, subd. 2). The question as to whether a claimant in a given case has been sufficiently diligent in his efforts to secure employment to satisfy the statutory requirement of availability is clearly factual, and thus if the • board’s determination is premised on substantial evidence, it must be sustained (e.g., Matter of Knohloch [Catherwood], 28 A D 2d 765). On the instant record we cannot say that the board could not decide that claimant’s attempts to obtain employment were not adequate, particularly in view of his self-imposed limitation as to method of travel to work. The fact that the Referee found availability at a subsequent time obviously is not germane to the decision as to the period here involved. Nor can we find any merit in claimant’s objection that he was denied due process of law at the hearing. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in a memorandum by Reynolds, J.